DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on page 7 and 8, with regards to Section A: Status of the Application, Section B: Claim Interpretation, Section C: Claim Rejections - 35 U.S.C. § 112(a), and Section D: Claim Rejections - 35 U.S.C. § 102 have been fully considered. 

Response to Section A (Page 7): 
Cancellation of claims 9 – 11 has been acknowledged.
Based on applicant amendments, support for new claim 21 was found in paragraph 57 of the specifications in which applicant states: “In an embodiment, the radiopaque region 214 may be of a certain length...Being that the sensor 210 is located at the proximal end of the radiopaque region 214, the medical processing unit may determine that the intravascular instruments 202 and 204 are aligned when the full length, or some other portion that would result in alignment within the margin of error, of the radiopaque region 214 protrudes from the distal end of the intravascular instrument 204” (emphasis added). 
Based on applicant amendments, support for new claim 22 was found in paragraph 57 of the specifications in which the applicant states: “Accordingly, in some cases, detecting and/or may comprise detecting a radiographic pattern or profile in a radiographic image that matches a radiographic pattern or profile associated with the intravascular instruments 202 and 204 in an aligned state” (emphasis added). 
Based on applicant amendments, support for the amendment of:  “a pressure-sensing guidewire” of claim 1, claim 17, and those depending therefrom, is found in Paragraph 47 of the specifications: “In some cases, the intravascular instrument 202 may comprise a pressure-sensing guide wire” (emphasis added). 
Based on applicant amendments, support for the amendment of:  “a pressure-sensing catheter” of claim 1, claim 17, and those depending therefrom, is found in Paragraph 47 of the specifications: “the intravascular instrument 204 may comprise a pressure-sensing catheter” (emphasis added). 
Based on applicant amendments, support for the  amendment of: “wherein the radiographic images comprise the pressure-sensing catheter and the pressure sensing guidewire with the first pressure sensor and a radiopaque portion in a spatial arrangement relative to the first pressure sensor” of claim 1, claim 17, and those depending therefrom, is found in Paragraph 53 of the specifications which states: “In order to reduce the effect of pressure variances potentially present at different locations within a patient vasculature into which intravascular instruments 202 and 204 have been positioned, normalization may be performed when the sensors 210, 212 are in a pre-determined spatial or physical orientation with respect to one another” (emphasis added). 
Based on applicant amendments, support for the amendment of: “the radiopaque portion of the pressure-sensing guidewire” of claim 1 and claim 17 is found in paragraph 9: based on a radiopaque region of at least one of the first or second intravascular instruments” (emphasis added). 
Based on applicant amendments, support for the amendment of: “distal end of the pressure-sensing catheter” of claim 1, claim 17, and those depending therefrom, is found in Paragraph 54: “….the pressure sensing location 208 is depicted as being located at an ostium at a distal end of the intravascular instrument 204” and Paragraph 47: “the intravascular instrument 204 may comprise a pressure-sensing catheter” (emphasis added).
In light of the new amendments, figure 5 of applicant’s drawings is annotated below for clarity of the record regarding what applicant refers to as the “distal” end. Figure 4 is further annotated in light of the understanding of the “distal” and proximal ends based on figure 5 and the specifications. The annotations of the figures do not limit the applicant’s device to a specific embodiment. The depictions are only provided only for clarity of the record regarding the orientation of the device. An explanation of support for the annotation of the figures is also provided.


[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    207
    495
    media_image1.png
    Greyscale

Annotated Figure 5
[AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    444
    788
    media_image2.png
    Greyscale

Annotated Figure 4 (Flipped for Clarity)

The “distal” end is region “208” based on the applicant’s specification (Paragraph 54: “the pressure sensing location 208 is depicted as being located at an ostium at a distal end of the intravascular instrument 204”). The distal end represents the end that is inserted into the body lumen facing the tip of the instrument.  
The proximal end is based on Paragraph 53 of the applicant’s specifications which states: “The sensor 212 is disposed at the proximal portion of the instrument 204 and positioned outside of the body 220.” The proximal end represents the end that points toward the handle of the instrument. 

Response to Section B (Page 7): 
Examiner found support for the amendment of “medical processing unit”, in Claim 1 and 17, to “processor”, based on the prior 112f interpretation, in paragraph 39 of the specifications which states: “the computing device 172 includes a processor” (emphasis added). The interpretation under U.S.C § 112(f) withdrawn.
Applicants argument regarding the reason for traversal of the “radiographic imaging source” under U.S.C § 112(f) have been fully considered and are persuasive. The interpretation under U.S.C § 112(f) is withdrawn. 
Regarding claims 7 and 8, support for the amendments are found in Paragraph 66 of the specifications which states: “In some cases, detecting when the first and s are aligned may comprise determining when the first pressure sensor is aligned with an ostium of the second pressure-sensing catheter” (emphasis added). The typically accepted meaning for ostium is “an opening into a vessel or cavity of the body.” If the term “ostium” is interpreted with the typical meaning, claim 7 and 8 would violate Section 33(a) of the AIA  35 U.S.C. § 101 reads as follows: “Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.”  However, as applicant has used the term “ostium of the pressure-sensing catheter” (emphasis added), ostium will be understood as “opening” and the claim limitations will be interpreted as an/the “opening of the second pressure-sensing catheter” (emphasis added). Based on applicant amendments and the above interpretation, the amendment of “ostium” to “an ostium of the pressure-sensing catheter” is accepted.1

Response to Section C (Pages 7 and 8): 
Applicant’s argument regarding U.S.C § 112(a) and paragraph 50 of the specifications which explains: “Normalization may involve calibration of pressure wave amplitudes, phases, frequencies, or combinations thereof” provide enough context to for one having ordinary skill in the art to determine what type of normalization is being done. Therefore, the rejection under 35 U.S.C. § l 12(a) is withdrawn. 

Response to Section D (Page 8): 
Applicant’s remarks on with respect to the prior art have been fully considered but they are not persuasive and/or moot. Based on the addition of: “wherein the radiographic images comprise the pressure-sensing catheter and the pressure-sensing guidewire with the first pressure sensor and a radiopaque portion in a spatial arrangement relative to the first pressure sensor” and applicant’s clarification of a “the distal end of the pressure sensing catheter” and “the radiopaque portion of the pressure-sensing guidewire” to claims 1 and 17, new grounds of are rejection made to address the claims as amended. 
    
 

Claim Interpretation
Claim 1 and 17, and those depending therefrom, state the term: “distal end”. Based on applicant’s specifications, the distal end is the end that is inserted into the body lumen (See annotated figure 4, above).
Claims 7 and 8 state: “an ostium of the second pressure-sensing catheter”. The typically accepted meaning for ostium is “an opening into a vessel or cavity of the body.” However, as applicant has used the term “ostium of the pressure-sensing catheter” (emphasis added), “ostium”, in this context, is understood as “opening” and claims 7 and 8 are interpreted as an/the “opening of the second pressure-sensing catheter.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
 
Claims 1 – 8, 12 – 14, 17 – 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 20150025398 A1) in view of Kennedy et al. (US 20080140010 A1).
Regarding claim 1, Davies teaches a medical system (Figure 4 – Assembly 150), comprising: a processor (Figure 4 – Part 172 and Paragraph 45: “In some embodiments, the computing device 172 includes a processor”)  in communication with a first pressure sensor of a pressure-sensing guidewire (Davies – Claim 10:  “the… pressure sensing device is a guidewire”, Figure 3 – Instrument 130, and Paragraph 39: “The instrument 130 includes at least one element configured to monitor pressure” ), a second pressure sensor (Davies – Claim 9: “The…pressure sensing device is a catheter”, Figure 3 – Instrument 132, and Paragraph 41: “Instrument 132 also includes at least one element configured to monitor pressure”) and a radiographic imaging source configured to obtain radiographic images of the pressure-sensing guidewire and the pressure-sensing catheter positioned within the body (Paragraph 68: “the positions of the first and/or second instruments are co-registered with angiographic images of the vessel” – it is known  to one having ordinary skill in the art that angiographic imaging includes a radiographic source”), wherein the medical processor is configured to: receive the radiographic images obtained by the radiographic imaging source (Paragraph 68: “the positions of the first and/or second instruments are co-registered with angiographic images of the vessel”); and automatically initiate normalization of the first pressure sensor and the second pressure sensor in response to detecting that the first pressure sensor is in the predetermined orientation with respect to the distal end of the pressure-sensing catheter (Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…”). See Figure A below comparing Figure 3 of Davies with Applicant’s claimed embodiment. Figure 3 of Davies is flipped for clarity.

    PNG
    media_image3.png
    603
    800
    media_image3.png
    Greyscale

Figure A 
(Annotated Figure 3 of Davies and Applicant’s claimed embodiment)

Davies teaches co-registering angiographic images to obtain the positions of the guidewires and catheters, which would require radiopaque images in order to view the instruments in relation to each other. Yet, Davies does not explicitly teach a radiopaque portions of the pressure sensing-guidewire.
However, Kennedy, in the same field of invasive medical instruments, teaches a catheter and a guidewire with a radiopaque portion (Paragraph 14: “…the system further includes an alignment indicator system, such as a system of indicia ( e.g., radiopaque markers…) located about the wire guide…that can be utilized by the operator in locating the position of the…wire guide relative to the…the coupling region) in a spatial arrangement relative to the first pressure sensor distal end of the pressure-sensing catheter (Paragraph 13: “Coupled to the guiding member/wire guide is a… catheter device, which includes a coupling region… located about the distal portion and which is configured to receive a portion of the wire guide…” – See annotated Figures below for a description of the spatial arrangements). See Figure B below comparing Figure 5 of Kennedy with Applicant’s claimed embodiment.

    PNG
    media_image4.png
    665
    1035
    media_image4.png
    Greyscale







Figure B
(Annotated Figure 5 of Kennedy and Applicant’s claimed embodiment)

The incorporation of the radiographic markers in Kennedy with the device of Davies would allow the combined device to detect, using the radiopaque portion of the pressure-sensing guidewire in the radiographic images, when the first pressure sensor is in a predetermined orientation with respect the distal end of the pressure-sensing catheter (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another suitable for normalization” and Kennedy – Paragraph 14: “…the system further includes an alignment indicator system, such as a system of indicia ( e.g., radiopaque markers…) located about the wire guide…that can be utilized by the operator in locating the position of the…wire guide relative to the…the coupling region). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of radiopaque markers on guidewires for to allow for rapid uncoupling between the catheter and guidewire (Kennedy – Paragraph 14). See Figure C below showing Figure 5 of Kennedy and Figure 3 of Davies for the resultant device upon combination. Figure 3 of Davies is flipped for clarity. 

    PNG
    media_image5.png
    956
    1504
    media_image5.png
    Greyscale

Figure C
(Annotated Figure 5 of Kennedy and Figure 3 of Davies
Regarding claim 2, the modified device of Davies teaches the pressure-sensing guidewire (Davies – Figure 3: Instrument 130 and Davies – Claim 10:  “the… pressure sensing device is a guidewire), wherein the first pressure sensor is configured to measure a pressure at a distal portion of the pressure-sensing guidewire pressure-sensing guidewire (Davies – Paragraph 38: “The one or more sensors…are positioned adjacent a distal portion of the instrument 130 in some instances” – it is known to one having ordinary skill in the art that a pressure sensor at the distal region would measure pressure in the distal region).
Regarding claim 3, the modified device of Davies teaches the first pressure sensor is disposed at the distal portion of the pressure-sensing guidewire (Davies – Paragraph 38: “…the one or more sensors…are positioned adjacent a distal portion of the instrument 130” and Davies – Claim 10:  “the… pressure sensing device is a guidewire”).
Regarding claim 4, the modified device of Davies teaches the pressure-sensing catheter, wherein the second pressure sensor is configured to measure a pressure at the distal end of pressure-sensing catheter (Davies – Paragraph 40: “…the one or more sensors…are positioned adjacent a distal portion of the instrument 132 in some instances” – it is known to one having ordinary skill in the art that a pressure sensor adjacent to a distal region would measure pressure in the distal region).
Regarding claim 5, the modified device of Davies teaches the second pressure sensor is disposed at a proximal portion of the pressure-sensing catheter in communication with a pressure sensing location at the distal end of the pressure-sensing catheter (Davies – Paragraph 40: “…the one or more sensors…are positioned less than 30 cm…from a distal tip 136 of the instrument 132 in some instances” and Paragraph 42: “In that regard, the instruments 130, 132 are sized and shaped to allow positioning of the at least one element configured to monitor pressure within the vessel 100 to be positioned proximal and/or distal of the stenosis 108 as necessary based on the configuration of the devices… In that regard, positions 140, 142, 144, 146, and 148 each represent a position that is suitable for monitoring the pressure proximal of the stenosis” and Figure 3 of Davies below - Figure 3 of Davies is flipped for clarity to visualize 
    PNG
    media_image6.png
    905
    1258
    media_image6.png
    Greyscale
the placements).
Figure D
(Annotated Figure 3 of Davies for support of Davies teaching Claim 5)

Regarding claims 6, the modified device of Davies teaches the processor is configured to detect when the first and second pressure sensors are in the pre-determined orientation (threshold distance) by determining when the first pressure sensor is aligned with the pressure sensing location at the distal end of the pressure sensing catheter (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…” , Figure E below  displays the orientation of the sensors, and Kennedy – Paragraph 14: “…the system further includes an alignment indicator system, such as a system of indicia ( e.g., radiopaque markers…) located about the wire guide…that can be utilized by the operator in locating the position of the…wire guide relative to the…the coupling region”). 


    PNG
    media_image7.png
    691
    1156
    media_image7.png
    Greyscale

Figure E
(Figure 3 of Davies for support of Davies teaching Claims 6, 8, and 18)

Reading claim 7, the modified device of Davies teaches the pressure sensing location at the distal end of the pressure-sensing catheter comprises an ostium of the pressure sensing catheter (Davies – Figure 3 depicting an ostium/opening of the pressure sensing catheter for which the guidewire is protruded out).
Regarding claim 8, the modified device of Davies teaches the processor is configured to detect when the first pressure sensor is in the pre-determined orientation by determining when the first pressure sensor is aligned with the ostium of the second pressure sensing catheter (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…” and Annotated Figure 3 above displays the orientation of the sensors). 
Regarding claim 12, the modified device of Davies teaches the processor further is configured to track locations of the pressure-sensing guidewire and pressure-sensing catheter within the body lumen while at least one of the pressure-sensing guidewire and pressure-sensing catheters is being moved through the body lumen (Davies – Paragraph 65: “In the illustrated embodiment of FIG. 11, the relative position of the first instrument as depicted in plot 202 transitions from proximal to distal as the plot 202 extends from left to right”  and Figure 11: Plot 202). 
Regarding claim 13, Davies further teaches processor is configured to prompt an operator when the first pressure sensor is nearing the pre-determined orientation (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…upon such detection, the system may… prompt a user that the instruments are in a suitable position for normalization…alternatively, the user can simply visualize the relative positions of the first and second instruments”).
Regarding claim 14, Davies further teaches processor is configured to prompt an operator to refrain from moving the first and pressure-sensing catheters in response to detecting that the first pressure sensor is in the pre-determined orientation with respect to the second pressure sensor (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…upon such detection, the system may… prompt a user that the instruments are in a suitable position for normalization…alternatively, the user can simply visualize the relative positions of the first and second instruments” - It is obvious to a person having ordinary skill in the art that, if the user is prompted that the instruments are in a suitable position for normalization, the user is being instructed to start normalization which requires not moving the instruments).

Regarding claim 17, Davies teaches a method (Davies – Abstract) comprising receiving, by a processor (Davies – Figure 4 – Part 172 and Paragraph 45: “In some embodiments, the computing device 172 includes a processor”) in communication with a radiographic imaging source, radiographic images of a pressure-sensing guidewire and pressure-sensing catheter obtained by the radiographic imaging source, wherein the pressure-sensing guidewire comprises a first pressure sensor spatial arrangement  (pre-determined orientation) relative to the first pressure sensor, and wherein the pressure-sensing catheter comprises a second pressure sensor (Paragraph 68: “the positions of the first and/or second instruments are co-registered with angiographic images of the vessel” – it is known to one having ordinary skill in the art that a radiographic imaging source is needed for angiographic images, Davies – Claim 10:  “the… pressure sensing device is a guidewire”, and  Davies – Claim 9: “The…pressure sensing device is a catheter”) and automatically initiate normalization of the first pressure sensor and the second pressure sensor in response to detecting that the first pressure sensor is in the predetermined orientation with respect to the distal end of the pressure-sensing catheter (Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…”). See Figure A above. 
Davies teaches co-registering angiographic images to obtain the positions of the guidewires and catheters, which would require radiopaque images in order to view the instruments in relation to each other. Yet, Davies does not explicitly teach a radiopaque portion of the pressure sensing-guidewire.
However, Kennedy, in the same field of invasive medical instruments teaches a catheter and a guidewire with radiopaque portions (Paragraph 14: “…the system further includes an alignment indicator system, such as a system of indicia ( e.g., radiopaque markers…) located about the wire guide…that can be utilized by the operator in locating the position of the…wire guide relative to the…the coupling region) in a spatial arrangement relative to the first pressure sensor distal end of the pressure-sensing catheter (Paragraph 13: “Coupled to the guiding member/wire guide is a… catheter device, which includes a coupling region… located about the distal portion and which is configured to receive a portion of the wire guide…”). See Figure B above.
The incorporation of the radiographic markers in Kennedy with the device of Davies would allow the combined device to detect, using the radiopaque portion of the pressure-sensing guidewire in the radiographic images, when the first pressure sensor is in a predetermined orientation with respect the distal end of the pressure-sensing catheter (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another suitable for normalization” and Kennedy – Paragraph 14: “…the system further includes an alignment indicator system, such as a system of indicia ( e.g., radiopaque markers…) located about the wire guide…that can be utilized by the operator in locating the position of the…wire guide relative to the…the coupling region). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of radiopaque markers on guidewires for to allow for rapid uncoupling between the catheter and guidewire. (Kennedy – Paragraph 14). See Figure C above.
Regarding claim 18, the modified device of Davies teaches determining when the first pressure sensor is aligned with the distal end of the pressure-sending catheter (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another suitable for normalization”,  Kennedy – Paragraph 14: “…the system further includes an alignment indicator system, such as a system of indicia ( e.g., radiopaque markers…) located about the wire guide…that can be utilized by the operator in locating the position of the…wire guide relative to the…the coupling region” , and Figure E in this office action). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of an alignment indicator system using radiopaque regions in order to visualize the locations of the guidewire relative to the catheter (Kennedy – Paragraph 14).  
Regarding claim 19, the modified device of Davies teaches outputting, by the processor, data representative of a prompt to prompt an operator to refrain from moving the first and pressure-sensing catheters in response to detecting that the first pressure sensor is in the pre-determined orientation with respect to the second pressure sensor (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…upon such detection, the system may… prompt a user that the instruments are in a suitable position for normalization…alternatively, the user can simply visualize the relative positions of the first and second instruments” - It is obvious to a person having ordinary skill in the art that, if the user is prompted that the instruments are in a suitable position for normalization, the user is being instructed to start normalization which requires not moving the instruments). 
Regarding claim 21, the modified device of Davies teaches the radiopaque portion of the pressure-sensing guidewire comprises a length (Paragraph 107: “A first system of indicia 16 located about…portion 60 of…wire guide 11… comprise a series of radiopaque markers” – it is known to one having ordinary skill in the art that a series of radiopaque markers inherently have a length as they must be broken up into a non-overlapping series) and wherein, to detect when the first pressure sensor is in the pre-determined orientation, the processor is configured to detect the length of the radiopaque portion in the radiographic images (Kennedy – Paragraph 15: “A first series of embodiments of the system of indicia includes radiographic…markings located about one or more of the devices which are used by the operator under an appropriate external guidance system (fluoroscopy, MRI, CT scan, x-ray, ultrasound, etc.) to determine the state of alignment and engagement between the primary or secondary access device and guiding device”, Kennedy – Paragraph 10: “The length of the first device indicia 35 (6 cm) preferably corresponds with the length of the coupling region 14 (Paragraph 10)”,  and  Davies – Paragraph 68: “the positions of the first and/or second instruments are co-registered with angiographic images of the vessel such that the system can automatically detect that the first and second instruments” – The teaching of a user using images of the markings on the guidewire to guide the user, matching lengths, and the teaching processing system which detects detect the position of the pressure-sensing catheter and guidewire using images would have made it obvious to one having ordinary skill in the art to configure the processor of Davies to use the length of radiopaque indicia to detect the positions of the first and second instruments). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of radiopaque markers with a length in Kennedy with the device of Davies to allow for the processor to detect the position of the guidewire and catheters during an invasive medical procedure (Kennedy – Paragraph 3 and 15).  
Regarding claim 22, the modified device of Davies teaches the radiopaque portion of the pressures-sensing guidewire comprises a radiographic pattern, and wherein, to detect when the first pressure sensor is in the pre-determined orientation, the processor is configured to detect the radiographic pattern in the radiographic images (Kennedy – Paragraph 15: “A first example comprises radiopaque…bands” – it is known to one having ordinary skill in the art that a series of bands is a pattern and Davies – Paragraph 68: “the positions of the first and/or second instruments are co-registered with angiographic images of the vessel such that the system can automatically detect that the first and second instruments” – The teaching of a user using images of the markings on the guidewire to guide the user and the teaching processing system which detects the position of the pressure-sensing catheter and guidewire using images would have made it obvious to one having ordinary skill in the art to configure the processor of Davies to use the pattern of radiopaque indicia to detect the positions of the first and second instruments). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of radiopaque markers with a pattern in Kennedy with the device of Davies to allow for the processor to detect the position of the guidewire and catheters during an invasive medical procedure (Kennedy – Paragraph 3 and 15). 

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Kennedy and further in view of Anderson (US 20160157807 A1).
Regarding claim 15, the modified device of Davies teaches a medical system substantially as claimed in regards to claim 1. While Davis does teach displaying images (Paragraph 68: “co-registered with angiographic images” Figure 4 – Interface 176) and Kennedy teaches using imaging to track the catheter and guidewire (Paragraph 106: “The alignment indicator system of the present invention may comprise any suitable system in which the first elongate device 10 and wire guide 11 include…. A means of providing guidance to the physician via external imaging”). Neither Davis nor Kennedy teach visually enhancing the images. However, Anderson, in the same field of invasive medical instruments, teaches a processor configured to display the radiographic images and to visually enhance depiction of the pressure-sensing guidewire and pressure-sensing catheter in the displayed radiographic images (Anderson – Paragraph 70: “These annotations may be automatically provided by performing image-recognition on angiogram data and/or other data, such as IVUS imaging data” – it is known to one having ordinary skill in the art that the if the co-registered angiogram images depicting the pressure sensing guidewire and catheter as taught in Davies have radiopaque markers as taught in Kennedy, they would be displayed in the angiogram image and would be imaged and visually enhanced using the image recognition taught in Anderson). It would have been obvious to a person of ordinary skill in the art, at the time of the effective filling date, to combine the teachings of the system of Davies with the teaching of external imaging in Kennedy, in order to allow the user to track the catheter and guidewire in relation to each other (Kennedy – Paragraph 106) and further combine the teaching of visual enhancement in Anderson for a clearer view of the pressure-sensing guidewire and catheter using stylized imaging (Anderson – Paragraph 70). 
Regarding claim 16, the modified device of Davies teaches a medical system substantially as claimed in regards to claim 1. While Davis does teach displaying images (Paragraph 68: “co-registered with angiographic images” Figure 4 – Interface 176) and Kennedy teaches using imaging to track the catheter and guidewire (Paragraph 106: “The alignment indicator system of the present invention may comprise any suitable system in which the first elongate device 10 and wire guide 11 include…. A means of providing guidance to the physician via external imaging”). Neither Davis nor Kennedy teach visually enhancing the depiction of the pressure-sensing guidewire and the pressure-sensing catheter by highlighting the pressure-sensing guidewire with a first color and highlighting the pressure-sensing catheter with a second color. However, Anderson, in the same field of invasive medical instruments, teaches a processor configured to highlight images with a first color and a second color (Paragraph 78: “In this case, the system 150 highlights or otherwise marks the region of interest” – The system of Anderson that is used for stylizing and annotating annotations would be modified to visually enhance the depiction of the first and pressure-sensing catheters by highlighting the first and pressure-sensing catheters).  It would have been obvious to a person of ordinary skill in the art, at the time of the effective filling date, to combine the teachings of the system of Davies with the teaching of external imaging in Kennedy, in order to allow the user to track the catheter and guidewire in relation to each other (Kennedy – Paragraph 106) and further combine the teaching of visual enhancement in Anderson for a clearer view of the pressure-sensing guidewire and catheter using highlight techniques (Anderson – Paragraph 78).
Regarding claim 20, the modified device of Davies teaches a medical system substantially as claimed in regards to claim 1. While Davis does teach displaying images (Paragraph 68: “co-registered with angiographic images” and Figure 4 – Interface 176) and Kennedy teaches using imaging to track the catheter and guidewire (Paragraph 106: “The alignment indicator system of the present invention may comprise any suitable system in which the first elongate device 10 and wire guide 11 include…. A means of providing guidance to the physician via external imaging). Neither Davis nor Kennedy teach displaying visually enhancing depictions of the pressure-sensing guidewire and the pressure-sensing catheter in the displayed radiographic images. However, Anderson, in the same field of invasive medical instruments, teaches displaying visually enhanced images (Paragraph 70 and Figure 8). It would have been obvious to a person of ordinary skill in the art, at the time of the effective filling date, to combine the teachings of the system of Davies with the teaching of external imaging in Kennedy, in order to allow the user to track the catheter and guidewire in relation to each other (Kennedy – Paragraph 106) and further combine the teaching of displaying visual enhanced images in Anderson for a clearer view of the pressure-sensing guidewire and pressure-sensing catheter. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(a)(II) on New Terminology